 


109 HRES 141 IH: Honoring the life of Enrique 
U.S. House of Representatives
2005-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 141 
IN THE HOUSE OF REPRESENTATIVES 
 
March 8, 2005 
Mr. Hunter submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Honoring the life of Enrique Kiki Camarena. 
 
Whereas Enrique Camarena, a Special Agent of the Drug Enforcement Administration for 11 years, was abducted and brutally murdered by drug barons in 1985; 
Whereas Enrique Camarena dedicated his life to serving the law enforcement community and the nation as a whole and was the devoted husband of Geneva Alvarado and loving father of Enrique, Daniel, and Eric; 
Whereas Enrique Camarena received two Sustained Superior Performance Awards and a Special Achievement Award while serving the Drug Enforcement Administration; 
Whereas Enrique Camarena’s dedication to reducing the scourge of drugs eventually cost him his life; 
Whereas Camarena Clubs to combat drug abuse have been created in high schools across the nation to honor his memory; 
Whereas Enrique Camarena is honored each year during National Red Ribbon Week; and 
Whereas the 20th Anniversary of Enrique Camarena’s death will be specially honored on March 9, 2005, at the Drug Enforcement Administration headquarters: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the loss of Enrique Camarena; 
(2)recognizes the contributions of Enrique Camarena to our country’s efforts to combat drug abuse; 
(3)admires the courage and dedication of Enrique Camarena in his work as a Special Agent of the Drug Enforcement Administration; 
(4)expresses gratitude for the legacy Enrique Camarena left; and 
(5)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the family of Enrique Camarena. 
 
